EXHIBIT PROMISSORY NOTE Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials $1,000,000 01-13-2009 07-13-2010 1673921 1 JMR References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "***" has been omitted due to text length limitations. Borrower: STATIONERS, INC. P.O. BOX 2167 HUNTINGTON, WV 25701 Lender: FIRST SENTRY BANK P.O. BOX 2107 HUNTINGTON, WV Principal Amount: $1,000,000 Date of Note: January 13, 2009 PROMISE TO PAY. Stationers, Inc. (“Borrower”) promises to pay to FIRST SENTRY BANK (“Lender,.), or order, in lawful money of the United States of America, the principal amount of One Million & 00/100 Dollars ($1,000,000.00) or so much as may be outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated from the date of each advance until repayment of each advance. PAYMENT.
